oOo A HN DN FR WY YN

NON NO PO HW KN NY NY WN KN HH KF HE FF Ke RP FEF EF OS
CoO ~~ GON AN BP WHY NO YF OO WN DB A BP WH NPY KS OC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

BARBARA ANN J., Case No.: 3:19-cv-00590-RBM
Plaintiff,
ORDER AFFIRMING DECISION OF
V. COMMISSIONER OR SOCIAL
COMMISSIONER OF SOCIAL SECURITY
SECURITY,
Defendant.

 

[Docs. 14, 17, 18.]

 

 

 

I. INTRODUCTION

Plaintiff Barbara Ann J. (“Plaintiff”) filed a Complaint pursuant to 42 U.S.C §§
405(g), 1383(c)(3) seeking judicial review of the final decision of the Commissioner of the
Social Security Administration (“SSA”) (“Defendant” or “Commissioner’) denying
Plaintiffs application for Disability Insurance Benefits and Supplemental Security Income
under Titles II and XVI of the Social Security Act (“the Act”). (Doc. 1.)

Before the Court are: (1) Plaintiff's Merits Brief, seeking remand to the SSA for
further proceedings (Doc. 14); Defendant’s Cross-Motion for Summary Judgment and
Opposition to Plaintiff's Merits Brief (Doc. 17); and Plaintiff's Reply to Defendant’s
Opposition to Plaintiff's Merits Brief (Doc. 18).

///

3:19-cv-00590-RBM

 
Co wma IN Dn FP WY NO

meme
Co wo HN HW OH FP WD NYO KF BS

 

 

The parties consented to Magistrate Judge Jurisdiction. (Doc. 16; Gen. Or. 707.)
After a thorough review of the papers on file, the Administrative Record (“AR”), the facts
and applicable law, the decision of the Commissioner is AFFIRMED.

Il. BACKGROUND & PROCEDURAL HISTORY

In October 2011, Plaintiff sustained an injury to the low back while employed as a
clinical social worker. (AR,! at 37, 286, 1078.) The workplace incident occurred in
Plaintiff's cubicle while Plaintiff talked on the phone with a client. (AR, at 40-41.)
Unbeknownst to Plaintiff, a malfunctioning desk drawer in the cubicle became ajar while
she talked on the phone. (AR, at 40-41.) Plaintiff tripped over the drawer and it caused
her to fall backwards and strike the cement floor. (/d.)

On January 30, 2015, Plaintiff filed an application for disability and disability
insurance under Title II of the Act. (AR, at 37, 92, 283.) Plaintiff's alleged onset of
disability is October 13, 2014, which is the last date Plaintiff worked. (/d.) Plaintiff alleges
disability due to diabetes, high blood pressure, high cholesterol, lumbar sprain and
degenerative spine disease.” (AR, at 17, 20, 275.) As of the onset date, Plaintiffs back-
related diagnoses include lumbar spondylosis, degenerative disease of the spine with
radiculopathy and lumbar sprain/strain. (AR, at 1066, 1071.) Plaintiff's most persistent
and chief complaint is low back pain. (AR, at 40.) Plaintiff is currently sixty-six years of
age. (AR, at 283.)

The SSA denied Plaintiffs claim initially and upon reconsideration. (AR, at 93-96,
101-105.) Plaintiff subsequently requested a hearing before an Administrative Law Judge
(“ALJ”). (AR, at 107-108.) At the November 9, 2017 hearing, Plaintiff appeared with
counsel. (AR, at 32-69.) The ALJ elicited testimony from Plaintiff and Raymond E.
Cestar, a vocational expert (“VE”). (/d.)

///

 

' All AR citations refer to the number on the bottom right-hand comer of the page, rather than page
numbers assigned by CM/ECF.
* Plaintiff subsequently alleged affective disorder as an additional impairment. (AR, at 86.)

2

3:19-cv-00590-RBM

 
So OO NDT DB A FE WY NO

—
oS

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

On January 31, 2018, the ALJ issued a written decision finding Plaintiff was not
disabled as defined in the Act. (AR, at 12-24.) On March 20, 2018, Plaintiff sought review
of the decision by the Appeals Council. (AR, at 1-6.) On January 24, 2019, the Appeals
Council denied review of the ALJ’s ruling, and the ALJ’s decision became the final
decision of the Commissioner pursuant to 42 U.S.C. § 405(h). (/d.)

I. THE ALJ’S FINDINGS

In the decision, the ALJ determined Plaintiff met the insured status requirements of
the Act through September 30, 2019. (AR, at 17.) The ALJ then followed the five-step
sequential evaluation process to determine whether Plaintiff is disabled. See 20 C.F.R. §§
404.1520(a), 416.920(a).

At step one, the ALJ found Plaintiff had not engaged in substantial gainful activity
since October 13, 2014. (AR, at 17.)

At step two, the ALJ found Plaintiff suffers from the following severe impairments:
history of bilateral knee replacement, lumbar spondylosis/degenerative disease of the
spine, and back and hip pain disorders. (d.) The ALJ found Plaintiffs diabetes,
hypertension, high cholesterol and mental impairments as not severe. (/d. at 17-18.)

At step three, the ALJ found Plaintiff did not have an impairment or combination of
impairments that meets or medically equals the severity of one of the impairments listed in
20 C.F.R. Part 404, Subpart P, Appendix 1. (AR, at 19.)

Next, the ALJ determined Plaintiff has the residual functional capacity (“RFC”) to
perform light work as defined in 20 C.F.R. § 404.1567(b), except Plaintiff has the capacity
to:

lift and carry [twenty] pounds occasionally and [ten] pounds frequently, stand or
walk for [two] hours in an [eight] hour day, and sit for [six] hours in an [eight] hour
day. The claimant can occasionally balance, stoop, kneel, crouch, and crawl. The
claimant can only rarely climb ramps or stairs, and never climb ladders, ropes or
scaffolds. The claimant can occasionally work at heights or walk on uneven terrain.
The claimant requires a cane for ambulation more than 100 feet.

(AR, at 20.)

3:19-cv-00590-RBM

 
oo ma IDA FP WW NY KH

tO NO NO bho N bo No ho No — —_ — — — — _ _ — —
mn nN DB nw FBP YW NY §|& DOD OO DBnAN WB WT FP WD NYO KF O&O

 

 

For purposes of the step four analysis, the ALJ gave “significant” weight to a medical
opinion from an orthopedic consultative examiner, Jeff Altman, M.D. (“Dr. Altman”),
finding it “consistent with the overall treatment notes, physical examinations, diagnostic
testing, medical management, and her overall activities of daily living.” (AR, at 22.) The
ALJ assigned “substantial” weight to opinions of SSA disability examiners T. Do, M.D.
(“Dr. Do”), and K. Vu, D.O. (“Dr. Vu”), finding the opinions “generally consistent with
the overall medical evidence of record.” (/d.) As to various Workers’ Compensation
opinions, the ALJ stated:

the record reflected earlier Worker’s Compensation opinions at various exhibits (Ex.

IF & 33F). The undersigned gives some partial weight to earlier Worker’s

Compensation opinions that allowed modified work with lifting limitations of [five]

pounds and at Exhibit 33F (submitted post-hearing), but only to [the] extent that

assessed limitations are reasonably consistent with residual functional capacity. In
addition, there also are other Worker’s Compensation opinions at Exhibits 16F, 22F

& 27F that indicated some degree of ongoing limitations, but the undersigned gives

greater weight to SSA disability opinions in the file.
(Id.)

Overall, the ALJ found the medical evidence and Plaintiff's admitted activities do
not support Plaintiff's allegations of a totally debilitating impairment. (AR, at 23.) The
ALJ’s step four analysis determined Plaintiff has the RFC to perform past relevant work
as a clinical social worker, social service aide and eligibility worker. (/d.) Because the
ALJ found Plaintiff not disabled at step four, the ALJ did not analyze step five. See 20
C.F.R. § 404.1520(a)(4). In sum, the ALJ found Plaintiff has not been under a disability,
as defined in the Act, from October 13, 2014, through the date of his decision. (AR, at 24.)

IV. ISSUES IN DISPUTE

As set forth in the parties’ briefing, the disputed issues are as follows:

l. Whether the ALJ properly considered medical opinion evidence concerning
Plaintiff's physical limitations (Doc. 14, at 8; Doc. 17, at 4); and

2. Whether the ALJ properly evaluated Plaintiff's subjective claims of

impairment (Doc. 14, at 12; Doc. 17, at 8).

3:19-cv-00590-RBM

 
0 mA HN DH FBP WD YH

—
So

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Vv. STANDARD OF REVIEW

 

The Act provides for judicial review of a final agency decision denying a claim for
disability benefits in federal district court. 42 U.S.C. § 405(g). “As with other agency
decisions, federal court review of social security decisions is limited.” Treichler v. Comm’r
Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). A federal court will uphold the
Commissioner’s disability determination “unless it contains legal error or is not supported
by substantial evidence.” Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citing
Stout v. Comm’r Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006)). Substantial
evidence means “more than a mere scintilla, but less than a preponderance; it is such
relevant evidence as a reasonable person might accept as adequate to support a conclusion.”
Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007); Morgan v. Comm’r Soc. Sec.
Admin., 169 F.3d 595, 599 (9th Cir. 1999). In reviewing whether the ALJ’s decision is
supported by substantial evidence, the Court must consider the record as a whole,
“weighing both the evidence that supports and the evidence that detracts from the
Commissioner’s conclusion.” Lingenfelter, 504 F.3d at 1035 (quoting Reddick v. Chater,
157 F.3d 715, 720 (9th Cir. 1998)).

The ALJ is responsible for “determining credibility, resolving conflicts in medical
testimony, and for resolving ambiguities.” Garrison, 759 F.3d at 1010 (quoting Andrews
v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)); see also Magallanes v. Bowen, 881 F.2d
747, 751 (9th Cir. 1989) (citations omitted). When the evidence is susceptible to more than
one rational interpretation, the ALJ’s conclusion must be upheld. Batson v. Comm’r Soc.
Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004); see also Ryan v. Comm '’r Soc. Sec., 528
F.3d 1194, 1198 (9th Cir. 2008). Stated differently, when the evidence “can reasonably
support either affirming or reversing a decision, [the Court] may not substitute [its]
Judgment for that of the [ALJ]”; rather, the Court only reviews “the reasons provided by
the ALJ in the disability determination and may not affirm the ALJ on a ground upon which
he did not rely.” Garrison, 759 F.3d at 1010 (quoting Connett v. Barnhart, 340 F.3d 871,
874 (9th Cir. 2003)).

3:19-cv-00590-RBM

 
oO WwW HN DB WO FB WY HPO

—
©

Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

VI. DISCUSSION

Plaintiff contends the ALJ’s decision is based on legal error for two reasons: (1) the
ALJ failed to set forth any specific, legitimate reasons for rejecting the opinions of
Plaintiffs treating and examining sources conceming Plaintiffs physical limitations,
including the opinions of William Tontz, Jr., M.D. (“Dr. Tonz”), Blake Thompson, M.D.
(“Dr. Thompson”), William Leroy Wilson, M.D. (“Dr. Wilson”) and Vladimir Kaye, M.D.
(“Dr. Kaye”); and (2) the ALJ improperly rejected Plaintiff's subjective allegations of
impairment. (Doc. 14, at 8-14.) Defendant counters that the ALJ’s decision should be
affirmed because: (1) the ALJ provided specific and legitimate reasons for according the
greatest weight to Dr. Altman’s medical opinion; and (2) the ALJ properly discounted
Plaintiff's subjective allegations of disability by relying upon objective medical evidence,
Plaintiffs conservative treatment and Plaintiffs reported activities. (Doc. 17, at 3-10.) In
light of the foregoing, the Court addresses the underlying evidence of record.

A. Evidence of Record

1. Chronology of Medical Evidence

 

On November 8, 2013, Plaintiff underwent a comprehensive orthopedic spinal
evaluation with Dr. Tontz for Workers’ Compensation. (AR, at 372, 374.) Diagnostic
impressions revealed “[a]xial low back pain with underlying preexistent lumbar disc
degeneration, symptomatic.” (d. at 374.) The physical exam noted an antalgic gait and
limited range of motion in the lumbar spine. (/d. at 373.) Based on Plaintiffs subjective
complaints and objective findings, Dr. Tontz found Plaintiff “reasonably temporarily
partially disabled with a [five] pound lifting limit and no driving of commercial vehicles.”
(Ud. at 374.) Dr. Tontz recommended nonsurgical management. (/d.)

On December 3, 2013, Plaintiff underwent a comprehensive medical evaluation with
Dr. Thompson. (AR, at 406-415.) Plaintiff's reported medications included Vicodin,
Flexeril, ibuprofen, Lantis, NovoLog, Simvastatin, Metformin, Aspirin, Cozaar and HCTZ.
(Id. at 410.) Plaintiff reported constant low back pain, rating it an eight out of ten on the

pain scale and noted increased pain with “walking, bending, stooping, sitting, standing and

6
3:19-cv-00590-RBM

 
Oo mA HN HD On HBP WD NO

—
So

11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

 

lifting [and]... decreased pain with massage, aquatherapy, medications, rest and changing
position often.” (d.) Observation notes state Plaintiff was in no acute distress, but she
walked with an antalgic gait, exhibited difficulty in a straight-leg raise test as well as
decreased and guarded range of motion in the lumbar spine. (/d. at 411.) Dr. Thompson
diagnosed Plaintiff with lumbosacral sprain/strain, lumbar degenerative disc disease, right-
sided radiculopathy and sacral dysfunction with pelvic obliquity. (Ud. at 413-414.) Dr.
Thompson reviewed Plaintiff's current work status and the limitations imposed by Dr.
Tontz and subsequently opined Plaintiffs disability status remained permanent and
stationary. (/d. at 410, 414.) In January 2014, Dr. Thompson treated Plaintiff with lumbar
epidural injections, wherein Dr. Thompson advised Plaintiff “to anticipate temporary
elevated blood sugar as a result of the cortisone injection...” (AR, at 405.)

A few months later at diabetes treatment in June 2014, Plaintiff reported to
“exercise[] 100 minutes per week at a moderate to strenuous level.” (AR, at 57.)

In September 2014, Plaintiff consulted with Dr. Wilson for pain management. (AR,
at 498.) Dr. Wilson diagnosed Plaintiff with lumbar spondylosis, degenerative disc
disease, lumbar or thoracic radiculopathy and lumbar sprain/strain. Ud.) Dr. Wilson
recommended Plaintiff to be “restricted from ambulating without the assistance of [a]
walker or other assistive device, from driving and from bending or stooping.” (/d. at 499.)
One month later, Dr. Wilson opined Plaintiff reached maximum medical improvement and
had a permanent and stationary disability status. Ud. at 637.) Dr. Wilson subsequently
restricted Plaintiff from lifting over twenty pounds, bending or stooping, as well as
requiring Plaintiff to change positions (1.e., from sitting to standing) for five to ten minutes
every hour. (/d. at 632.) Dr. Wilson referred Plaintiff to physical therapy wherein Plaintiff
reported “constant debilitating pain” and difficulties associated with “standing, sitting,
mobility, lifting, dressing, bathing, [and] household chores...” (AR, at 648.)

On March 26, 2015, Dr. Kaye performed a qualified medical examination (““QME”)
for Workers’ Compensation. (AR, at 717-726.) Plaintiff reported “[c]onstant moderate

low back pain” which worsened with “exertion, exercise, sitting, bending, twisting, and

7

3:19-cv-00590-RBM

 
oOo mH SN DB nH HR W YN

NON wpo pO PV HN KN WH WKN KN KR HR KH HH KF S| KF S| | Re
oo ~~ ion ws aa ww bo —_ © © oo ~l N Nn & wa bo — S&S

 

 

lifting [ten] pounds.” (Ud. at 718-719.) However, Plaintiff reported relief with “ice and
heat (temporarily), cognitive behavioral therapy, acupuncture therapy, chiropractic
therapy, and [an] H-wave machine...” (/d.) Regarding daily activities, Plaintiff reported:
moderate-to-severe interference with bathing and dressing; severe interference with typing
and writing; severe interference with doing laundry, getting in and out of bed, standing,
sitting, walking, climbing stairs, running, twisting, carrying and pushing; and severe
interference with driving. (/d. at 721.) Dr. Kaye opined Plaintiff is able to return to work
with the following restrictions:

limit activities involving standing, walking, sitting, climbing, forward bending,
kneeling, crawling, and twisting to no more than [one to two] hours a day . . . limit
activities involving grasping, pushing, and pulling to no more than [two to four]
hours a day . . . [and] avoid lifting items that weigh more than [one] to [five] pounds
at a height of [three to six] feet for no more than [one] hour per day.

(AR, at 723.)

In April 2015, Dr. Do, a non-examining SSA physician, found Plaintiff's subjective
complaints disproportionate to objective medical findings and noted Plaintiff's condition
is satisfactorily controlled with treatment. (AR, at 75.) Dr. Do opined Plaintiff can lift
twenty pounds occasionally, ten pounds frequently, stand and/or walk (with normal breaks)
for six hours in an eight-hour day and sit (with normal breaks) for six hours in an eight-
hour day. Ud.) Dr. Do concluded Plaintiff's RFC permits past relevant work. (AR, at 77.)

Subsequent treatment and examination notes from 2015 document Plaintiffs level
of function. At diabetes treatment in April 2015, Plaintiff reported “[s]he has been
exercising and trying to lose weight and doing well so far.” (AR, at 940.) At pain
management in May 2015, Plaintiff reported exercising three days per week. (AR, at 707.)
In June 2015, Plaintiff underwent an SSA psychiatric evaluation with Mounir Soliman,
M.D. (“Dr. Soliman”) (AR, at 710-716.) Dr. Soliman observed Plaintiff had a normal gait,
but Plaintiff exhibited difficulty sitting as she changed positions several times during the
exam. (AR, at 711.) Plaintiffs reported daily activities include cooking, cleaning,

shopping/errands and handling personal hygiene and finances. (/d. at 713.)

8

3:19-cv-00590-RBM

 
So mA HN DBA BP WY PO

bBo po PD HN WN HN KN KW NHN RB HB HB ee S| S| S| S| S|
Oo yD HD aA BPW YNPYO KF TD OO WD HN WB A BP WH NO YK @&D

 

 

In July 2015, SSA disability examiner, Dr. Vu, reconsidered the SSA disability
determination. (AR, 80-91.) Dr. Vu assessed an RFC consistent with Dr. Do and
concluded Plaintiff may return to work. (AR, at 87-90.)

Plaintiff visited Dr. Wilson in March 2017 for a pain management re-evaluation,
chiefly complaining of low back pain. (AR, at 1803-1807.) Plaintiff reported relief from
“rest, lying down, heat, ice, exercise, thinking about something else, [and] massage.” (AR,
at 1803.) Dr. Wilson prescribed physical therapy for four weeks. (AR, at 1806-1807;
1814.) One month later at the initial exam for physical therapy, Plaintiff chiefly
complained of low back pain and indicated neither ice, heat packs nor the H-wave machine
relieved her symptoms. (AR, at 1816.) Plaintiff reported being able to cook a meal and
do laundry. (/d.) Overall, Plaintiff demonstrated poor tolerance to strengthening tasks due
to pain and had difficulty sitting/standing for more than three minutes at a time. (AR, at
1824, 1834.) Dr. Wilson subsequently recommended aqua therapy. (AR, at 2004.) At
aqua therapy, Plaintiff consistently reported pain and limitations with activities of daily
living such as dressing, showering, cooking and cleaning. (AR, at 2005-2016.)

In September 2017, Plaintiff presented to Dr. Altman for a consultative orthopedic
evaluation. (AR, at 2018-2030.) Plaintiff chiefly complained of back and hip pain and
stated “overall, her pain never goes away.” (AR, at 2025-2026.) Dr. Altman noted Plaintiff
moved sluggishly with a walker, but sat comfortably in a chair without tilt and was able to
“rise from a sitting and supine position without difficulty.” (AR, at 2027.) Dr. Altman
noted Plaintiff had normal neck and shoulder findings, full strength in the lower extremities
and tenderness in the thoracolumbar spine. (AR, at 2027, 2029.) As for the functional
assessment, Dr. Altman opined Plaintiff is able to:

lift and carry [twenty] pounds occasionally and [ten] pounds frequently. She can
stand and walk two hours out of an eight hour workday. She can sit six hours out of
an eight hour workday ... [Plaintiff] is able to ambulate without the use of an
assistive device for short distance; greater than 100 feet, [Plaintiff] would need
assistive device.

(AR, at 2030.)

3:19-cv-00590-RBM

 
So OO HN DH A BR WY PPO

bo i) No No No i) bo No No — — —_ — — —_ — —_ — —
Oo nN HD ON BW NO KH CO OO WBn HD nH FP WY NP | OO

 

 

il. Hearing Testimony
The hearing before the ALJ commenced on November 9, 2017. (AR, at 32-69.)

Plaintiff testified her most persistent medical issue is back pain, which Plaintiff manages
by using an H-wave machine for forty-five-minute sessions three to four times per day and
applying six to seven doses of Icy Hot per day. (AR, at 40, 43-44, 51-52.)

As to daily activities, Plaintiff testified she does not cook meals, wash dishes or
clean. (AR, at 47, 57, 60.) When Plaintiff drives, she takes rest breaks. (AR, at 47, 57.)
After only twenty minutes at the hearing, Plaintiff requested to stand and testified to
experiencing a sharp, burning sensation in her lower back. (AR, at 48-49.) Plaintiff uses
a cane to ambulate and can only lift five pounds when she stands without a cane. (AR, at
53-54, 56.) Plaintiff shops at the grocery store once a month with her husband, but she
uses an electric cart. (AR, 54-55.)

The ALJ asked Plaintiff about the delay between the 2011 workplace incident and
the alleged onset of disability in 2014. (AR, at 37.) Plaintiff testified the post-incident
epidural injection enabled her to work for some time until the pain resurfaced. (/d.)
According to Plaintiff, the first injection caused her blood sugar to raise significantly. (Id.)
Plaintiff stated she received a reduced dosage for the second injection and did not achieve
the same level of relief. Ud.) Although pain medication offers Plaintiff relief, Plaintiff
testified the medicine causes side effects that are worse than the pain control such as rashes,
upset stomach and vomiting. (AR, at 50.)

Finally, the ALJ presented the VE with a range of vocational profiles/limitations to
determine a hypothetical person’s ability to perform past relevant work. (AR, at 64-68.)
One hypothetical scenario assumed functional limitations akin to Dr. Altman’s
recommendations and the VE opined such person could perform past work as a clinical
social worker and eligibility worker but not as a social service assistant. (AR, at 65-66.)

B. The ALJ’s Consideration of Medical Opinion Evidence

Plaintiff contends the ALJ’s RFC determination is not supported by substantial

evidence because it is contradicted by the opinions of Drs. Tontz, Thompson, Wilson and

10

3:19-cv-00590-RBM

 
oOo mH ITD A BP WW PY

NO wo bw WN PVM WH HD KP KN PB HB HF FF S| SKS SEF Ol Sl S| ll
oN DN UN BP WY NY K§ CO ODO DAN DB HH FP WD NY YK O&O

 

 

Kaye, which Plaintiff alleges the ALJ did not properly weigh. (Doc. 14, at 8-9.)
Specifically, Plaintiff argues the ALJ summarily and vaguely rejected these opinions
“without any discussion of their findings, without identifying the weight accorded to the
opinions, and without setting forth any rationale for discounting their opinions.” (Doc. 14,
at 9.) On the other hand, Defendant contends the ALJ properly accorded the greatest
weight to Dr. Altman, an examining physician who made independent examination
findings. (Doc. 17, at. 4.) Defendant alleges Dr. Altman’s recommended RFC comported
with the weight of medical evidence, Plaintiff’s treatment history, Plaintiffs activities of
daily living, and medical opinions from Drs. To and Vu, all of which are specific, legitimate
reasons to reject the other physicians’ opinions. (Doc. 17, at 4-5.)

i. The ALJ’s Duty to Evaluate Medical Evidence

The Ninth Circuit distinguishes between treating physicians, examining physicians
and non-examining physicians. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). A
treating physician’s opinion is entitled to greater weight than a non-treating physician and
an examining physician’s opinion is entitled to greater weight than a non-examining
physician. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007); Ryan, 528 F.3d at 1198; 20
C.F.R. § 404.1527(c)(1)-(6). Regardless of the source of the medical opinion, the ALJ
must consider the factors in 20 C.F.R. § 404.1527(c) to determine the weight to accord
such opinion.

The uncontradicted opinion of a treating physician is generally entitled to controlling
weight. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); Wilson v. Comm’r of Soc. Sec., 303
Fed.App’x 565, 566-67 (9th Cir. 2008). However, “[i]f a treating physician’s opinion is
contradicted by other substantial evidence, such as the opinion of an examining physician,
it may be rejected only for specific and legitimate reasons supported by substantial
evidence.” Aranda v. Comm’r Soc. Sec. Admin., 405 Fed.App’x 139, 140 (9th Cir. 2010).
The same standard applies if an examining physician’s opinion is contradicted by another
physician. Ryan, 528 F.3d at 1198. “This is so because, even when contradicted, a treating

or examining physician’s opinion is still owed deference and will often be entitled to the

11

3:19-cv-00590-RBM

 
Co mA ND DB OH HP WW LPO

—
So

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

greatest weight . . . even if it does not meet the test for controlling weight.” Garrison, 759
F.3d at 1012 (internal citations and quotations omitted).

An ALJ can satisfy the substantial evidence requirement by “setting out a detailed
and thorough summary of the facts and conflicting clinical evidence, stating his
interpretation thereof, and making findings.” Reddick, 157 F.3d at 725. “The ALJ must
do more than state conclusions. He must set forth his own interpretations and explain why
they, rather than the doctors’, are correct.” Jd. (internal citations omitted).

Notably, “[t]he ALJ need not accept an opinion of a physician—even a treating
physician—if it is conclusionary and brief and is unsupported by clinical findings.”
Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992) (internal citation omitted); see
also Batson, 359 F.3d at 1195 (affirming ALJ’s decision giving minimal weight to treating
physician’s opinion, in part, because opinion not supported with objective evidence, it was
contradicted by other evidence, and opinion based on Plaintiff's subjective complaints);
Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (upholding ALJ’s rejection of
treating physician’s opinion because it lacked objective evidence to support diagnoses).

When an ALJ does not explicitly reject a medical opinion or set forth specific,
legitimate reasons for crediting one medical opinion over another, he errs. See Nguyen v.
Chater, 100 F.3d 1462, 1464 (9th Cir. 1996.) “[A]n ALJ errs when he rejects a medical
opinion or assigns it little weight while doing nothing more than ignoring it, asserting
without explanation that another medical opinion is more persuasive, or criticizing it with
boilerplate language that fails to offer a substantive basis for his conclusion.” Garrison,
759 F.3d at 1012-13; see also Palmer v. Colvin, 628 Fed.Appx. 507, 508 (9th Cir. 2016);
Marsh vy. Colvin, 792 F.3d 1170, 1172-1173 (9th Cir. 2015).

il. Analysis

As an initial matter, the ALJ did not ignore opinions from Drs. Tontz, Thompson,
Wilson and Kaye. The ALJ acknowledged the Workers’ Compensation opinions at various
exhibits and he assigned partial weight to the opinions that allowed modified work with a

five-pound lifting limit, but only as consistent with the RFC. (AR, at 22.) Next, the ALJ

12

3:19-cv-00590-RBM

 
Co mA ND BP WD YO

NO NO NHN WH WN HH WN KN KN BY KF FF HF FS He Re ee ee
Co sa ON ON BP WD NYO KF ODO OO WOAH HD BP WY NY | CO

 

 

cited to Workers’ Compensation opinions at Exhibits 16F, 19F, 22F & 27F that indicated
“some degree of ongoing limitations” but the ALJ explained he assigned “greater weight
to SSA disability opinions in the file.” (/d.) While it is true the ALJ could have specifically
identified Drs. Tontz, Thompson, Wilson and Kaye by name, his failure to do so is not
equivalent to ignoring these physicians’ opinions. By referring to the Workers’
Compensation physicians who opined and/or incorporated limitations placing Plaintiff on
modified duty with a five-pound lifting limit, the ALJ implicitly addressed the opinions of
Drs. Tontz, Thompson and Kaye. (AR, at 374, 406, 414, 723.); see Murphy v. Comm’r
Soc. Sec. Admin., 423 Fed.Appx. 703, 705 (if an ALJ implicitly rejects an examining
physician opinion, the ALJ must provide specific and legitimate reasons for doing so)
(citation omitted). By citing to Workers’ Compensation opinions at Exhibits 16F (Dr.
Kaye’s QME Report), 19F (Dr. Kaye’s Supplemental QME Report), 22F (Dr. Wilson’s
pain management re-evaluation notes) & 27F (Dr. Wilson’s treatment notes), the ALJ
addressed the opinions of Drs. Kaye and Wilson. (AR, at 717-726, 959-974, 1064-1163,
1802-1810.)

Contrary to Plaintiff's position, the ALJ did not disregard the opinions of Drs. Tontz,
Thompson, Wilson and Kaye merely because these opinions were elicited for Workers’
Compensation. As outlined below, the ALJ examined the medical evidence, determined
the opinions of Drs. Altman, Do and Vu to be consistent with objective medical evidence,
and thus, accorded more weight to these opinions than the Workers’ Compensation
opinions. AR, at 21-22; see, Batson, 359 F.3d at 1195; Tonapetyan, 242 F.3d at 1149; 20
C.F.R. § 404.1527(c)(4).

In examining the medical evidence, the ALJ acknowledged Plaintiffs diagnoses of
lumbar spondylosis and degenerative changes in the spine in addition to Plaintiffs reports
of ongoing pain. (AR, at 21.) However, the ALJ determined the overall medical evidence
contradicted Plaintiffs allegations of complete disability. Ud.) The ALJ initially noted
Plaintiff achieved some pain relief with “medical management, including lumbar epidural

injection therapy” in addition to receiving “aquatic therapy, chiropractic care, acupuncture,

13

3:19-cv-00590-RBM

 
Oo Wa NN DH FP WD NHN

N NO PO WN KN KN WH WNW KN HB KY HF HF HF HF S| SRB le
oN NHN MN BR WO NY KH CO UO WBN HD nH FP WW NY | OS

 

 

and physical therapy ...” (d.) Next, the ALJ noted inconsistencies in physical exam
observations where some exams noted “a normal gait, good range of motion, full motor
strength in the upper and lower extremities, and no neurological deficits” and other notes
showed “an abnormal gait, lumbar tenderness to palpation, and limited range of motion.”
Ud.) The ALJ noted, “[o]verall, physical examinations noted that the claimant was in no
acute distress.” (/d.) The ALJ cited to a 2015 treatment note—post-dating the alleged
onset of disability—where Plaintiff reported to be “exercising and trying to lose weight
and doing well so far.” (Ud. (citing 940).)

Next, the ALJ evaluated Dr. Altman’s consultative exam notes. (AR, at 21.) The
ALJ cited Dr. Altman’s observations of Plaintiff's inconsistent exam performance. See
supra p. 9 (citing AR, at 21, 2027). The ALJ found treatment notes reporting Plaintiff's
claim of “debilitating back pain” inconsistent with Plaintiff's activities. Infra p. 17. In
addition to citing Plaintiff's conservative treatment, the ALJ cited Dr. Kaye’s review of
diagnostic imaging showing no gross abnormalities or neurological compromise that would
likely cause serious functional deficits. Ud. at 21-22.)

As to the foregoing medical evidence, it is the ALJ’s duty to resolve conflicts.
Garrison, 759 F.3d at 1010. The ALJ accorded “significant weight” to Dr. Altman’s
opinion because it is “consistent with the overall treatment notes, physical examinations,
diagnostic testing, medical management, and her overall activities of daily living[.]” (AR,
at 22.) The ALJ also accorded “substantial weight” to the opinions of Drs. Do and Vu
“based on longitudinal record” and because each opinion was “generally consistent with
the overall medical evidence of record.” (d.); see Salee v. Chater, 94 F.3d 520, 522 (“the
findings of a nontreating, nonexamining physician can amount to substantial evidence, so
long as other evidence in the record supports those findings.”’) (citation omitted). In finding
the opinions of Drs. Altman, Do and Vu consistent with the record as a whole, the ALJ
offered specific, legitimate reasons for crediting these opinions over the opinions of Drs.
Tontz, Thompson, Wilson and Kaye. 20 C.F.R. § 404.1527(c)(4); Batson, 359 F.3d at
1195; Tonapetyan, 242 F.3d at 1149.

14

3:19-cv-00590-RBM

 
So mA SN DW A FBP WY PO

NNO po bw KP PW HN WN HN NNO RHR Hee Re Fe Re eee
Co ND DH UO BR WY YY KF ODO Oo Wns DBA BR WD NYO KS CO

 

 

Another basis for discounting a treating physician’s opinion is clear inconsistency
with the claimant’s daily activities. See Morgan, 169 F.3d at 600-602. Here, the ALJ
provided a specific, legitimate reason for according more weight to Dr. Altman’s opinion,
finding it consistent with Plaintiffs ability to exercise, drive and her unequivocal
representation to Dr. Soliman that she can cook, clean, shop/run errands and take care of
personal hygiene and finances. (AR, at 21-22). At a minimum, Plaintiffs ability to drive
is clearly inconsistent with Dr. Wilson’s opinion restricting Plaintiff from driving, thus the
ALJ properly credited Dr. Altman’s opinion over Dr. Wilson’s opinion. (AR, at 47, 57,
499.)

In sum, the ALJ provided specific and legitimate reasons for crediting the opinion
of Dr. Altman over the other medical opinions. Accordingly, Plaintiff is not entitled to
remand on this ground.

C. The ALJ’s Evaluation of Plaintiff’s Subjective Claim of Impairment

Plaintiff contends the ALJ’s decision should be reversed or remanded because the
ALJ failed to properly evaluate Plaintiffs subjective claim of impairment. (Doc. 4, at 12.)
Specifically, Plaintiff contends the ALJ failed to provide clear and convincing reasons for
rejecting Plaintiff's subjective allegations of impairment because the ALJ’s entire analysis
consists of “vague allusions to a lack of objective findings of deterioration in Plaintiffs
condition, conservative treatment, and ‘inconsistencies between her allegations and her
admitted activities.” (Ud. at 13 (citing AR, at 23).) Defendant counters that the ALJ
properly determined the medical evidence, Plaintiff's treatment history and Plaintiff's
activities of daily living, did not support disabling limitations. (Doc. 17, at 7 (citing AR,
17, 20-24; 20 C.F.R. § 404.1529(c)(2)-(3)).)

i. The ALJ’s Duty to Evaluate Subjective Claims of Impairment

In assessing the credibility of a claimant’s testimony regarding subjective pain or the
intensity of symptoms, the ALJ engages in a two-step analysis. Molina v. Astrue, 674 F.3d
1104, 1112 (9th Cir. 2012) (internal citation omitted). First, the ALJ determines “whether

there is objective medical evidence of an underlying impairment which could reasonably

15

3:19-cv-00590-RBM

 
Oo mA NDT DB On fF WD LYN

NY NO NY NO KN DN KN DO NO Re Re Re Re Re Re SS ES
on HD NH BP WO NO K§ TD ODO WB ns HDB A HBR WY NO KH CO

 

 

be expected to produce the pain or other symptoms alleged.” Jd. (internal quotations and
citations omitted). If the claimant presents such evidence to satisfy the first step of the
analysis, an ALJ can reject the claimant’s subjective allegations of impairment “only upon
(1) finding evidence of malingering, or (2) expressing clear and convincing reasons for
doing so.” Benton v. Bamhart, 331 F.3d 1030, 1040 (9th Cir. 2003), see Lester, 81 F.3d at
825; Valentine, 574 F.3d at 693. In addition to considering objective medical evidence, an
ALJ is required to consider each of the factors set forth in 20 C.F.R. § 404.1529 to assess
the credibility of pain symptoms. Willyard v. Colvin, 633 Fed.App’x 369, 370 (9th Cir.
2015). In weighing a claimant’s credibility, the ALJ may consider the extent to which a
claimant’s allegations of disabling impairments are consistent with objective medical
evidence, the claimant’s daily activities and the claimant’s ability to treat symptoms with
medication. Lingenfelter, 504 F.3d at 1040; see also Crosby v. Comm'r of Soc. Sec. Admin.,
489 Fed.App’x 166, 168 (9th Cir. 2012) (it is proper to consider medical records to evaluate
credibility of claimant’s subjective statement of impairment).

“Generally, questions of credibility and resolution of conflicts in the testimony are
functions solely for the agency.” Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007)
(internal citation and quotations omitted). An ALJ may discredit a claimant’s subjective
statements of impairment, but the ALJ must “identify what testimony is not credible and
what evidence undermines the claimant’s complaints.” See Berry v. Astrue, 622 F.3d 1228,
1234 (9th Cir. 2010) (finding inconsistencies in claimant’s reported symptoms and
activities supported ALJ’s decision discrediting claimant’s subjective complaints of
impairment); see also Dodrill v. Shaiala, 12 F.3d 915, 918 (9th Cir. 1993) (if the ALJ does
not accept a claimant’s testimony, he must make specific findings rejecting it).

il. Analysis

Here, the ALJ’s decision contains clear and convincing reasons for rejecting
Plaintiff's subjective allegations of impairment.

In pointing to treatment records and examination findings as outlined in Section B,

subsection ii, the ALJ offered a clear and convincing reason to reject Plaintiffs subjective

16

3:19-cv-00590-RBM

 
So Aa HN DB A HP WY YN —

—
Oo

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

allegation of impairment. Supra pp. 13-14; (AR, at 411 (Plaintiffin no acute distress), 627,
631 (normalized gait after lumbar injection with Dr. Wilson), 2027 & 2029 (Dr. Altman’s
normal findings), 2057 (review of diagnostic studies showing no gross abnormalities));
Valentine, 574 F.3d at 693; see 20 C.F.R. § 404.1529(c)(2) (objective medical evidence
may be considered in making reasonable conclusions about the intensity, persistence and
effect that claimant’s symptoms have on his or her ability to work).

Additionally, the ALJ found Plaintiff's subjective allegations of debilitating back
pain contradicted by Plaintiffs admitted activities of aquatherapy, limited driving,
exercising, cooking, cleaning, shopping, running errands and handling personal hygiene
and financial chores. (AR, at 21; compare, AR, at 648 (physical therapy records
documenting debilitating back pain) with 713 (Plaintiff's report of daily activities to Dr.
Soliman).) This inconsistency constitutes another clear and convincing reason to reject
Plaintiff's allegations of impairment. Lingenfelter, 504 F.3d at 1031; see also Valentine,
574 F.3d at 693 (where activities suggest some difficulty functioning, there may be grounds
to discredit claimant’s testimony when activities contradict claims of a totally debilitating
impairment).

Finally, Plaintiff's ability to continue working three years after her workplace
incident is another clear and convincing reason to discount Plaintiffs subjective allegation
of impairment. Jourdan v. Comm’r of Soc. Sec., 426 Fed.App’x 499, 500 (9th Cir. 2011)
(unpublished) (ten-year work history following accident and conservative treatment of
symptoms constituted substantial evidence to support ALJ’s adverse credibility
determination).

In considering the aforementioned objective medical evidence, Plaintiffs reported
activities and the three-year work history following the workplace incident, the ALJ
provided clear and convincing reasons for discrediting Plaintiffs subjective claims of
impairment. Berry, 622 F.3d at 1234; Lingenfelter, 504 F.3d at 1040. Accordingly,
Plaintiff is not entitled to remand on this ground.

///

17

3:19-cv-00590-RBM

 
0 A ND nO HP YD YN =

—_—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Vil. CONCLUSION
Based on the foregoing, the Court finds the ALJ’s decision is supported by
substantial evidence. Accordingly, IT IS HEREBY ORDERED: (1) Plaintiff's request
for remand is DENIED; (2) Defendant’s Cross-Motion for Summary Judgment is

GRANTED; and (3) the decision of the Commissioner is AFFIRMED. The Clerk of

Court shall enter Judgment accordingly.
IT IS SO ORDERED.
DATE: January 22, 2020

HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

18

3:19-cv-00590-RBM

 
